Title: To Thomas Jefferson from —— Galvan, 21 September 1796
From: Galvan, Francis
To: Jefferson, Thomas


                    
                        Monsieur
                        charlott’s ville 21e. Sepbre 1796.
                    
                    Les égards que l’on doit au Merite et a un cytoyen comme vous, m’ont fait arretter aujourd’huy pour avoir L’honneur de vous assurer en personne de mon profond Respect; Jay eté malheureux en ne vous trouvant pas Chez vous ou jaurais volontiers demeurer a vous attendre, Si javais eté maitre de m’arretter aussy long tems que je l’eusse Désiré; mais mes jours de Marche Sont comptés, et J’ay des affaires dans la comté de Bottetourt qui me forcent a partir: permettez donc que je vous presente Les voeux les plus Sinceres pour la continuation d’une vie heureuse, qui Retiré du cahos de ces evenements incertains, ne peut que vous etre très agréable.
                    Un de mes amis Intime, Le colonel Jesse Ewell qui habite a Dumfries où je fais aussy ma Residence m’avait prié de vous faire agreer Lassurance de Son amitié Sincere et Ses Respectueux compliments; il est en fort Bonne Santé, et Sera Charmé d’apprendre que vous en possedez une pareille. En vous reïterant mon plus Sincere attachement Jay Lhonneur D’etre Monsieur Votre tres humble & tres obt. Serviteur
                    
                        Galvan
                    
                